Citation Nr: 0945219	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.   Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected left 
knee osteoarthritis and left knee instability.

2.  Entitlement to service connection for right knee 
disorder, claimed as secondary to the service-connected left 
knee osteoarthritis and left knee instability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an increased (compensable) evaluation for 
the service-connected bilateral hearing loss prior to October 
7, 2002, an evaluation in excess of 10 percent between 
October 7, 2002 and November 21, 2003, and an evaluation in 
excess of 20 percent beginning November 21, 2002.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected posttraumatic 
osteoarthritis of the left knee.  

6.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected instability of the left 
knee.  
 
7.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected tinnitus.  

8.  Entitlement to a increased (compensable) evaluation for 
the service-connected hemorrhoids

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 
1982.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2000, July 2000, December 
2001, February 2007, and May 2007 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a Board personal hearing in Washington, DC, in 
May 2009.  A transcript of the hearing has been associated 
with the claims file.  At the Board hearing, the Veteran 
submitted additional evidence with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
38 C.F.R. §§ 20.800, 20.1304 (2009).

During the course of the appeal, in a February 2007 rating 
decision, the RO increased the evaluation for the service-
connected hearing loss to 10 percent effective on October 7, 
2002, and to 20 percent effective November 21, 2003.  
Inasmuch as ratings higher than 10 and 20 percent are 
available, and inasmuch as a claimant is presumed to be 
seeking the maximum available benefit for a given disability, 
the claim for higher rating as reflected on the title page 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The issue of an increased evaluation for the service-
connected bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  At his May 2009 Board personal hearing, prior to 
promulgation of a decision in the present appeal, the Veteran 
requested to withdraw his claims for an increased evaluation 
for the service-connected tinnitus and an increased 
evaluation for the service-connected hemorrhoids.

2. All notification and development action needed to decide 
the issues herein decided has been accomplished.  

3.  The currently diagnosed low back and right knee 
disabilities are not shown to be proximately due to or 
aggravated by the service-connected left knee osteoarthritis 
or left knee instability.  

4.  The Veteran's PTSD is not due to stressors or stressful 
events that he experienced during his active service. 

5.  Throughout the rating period on appeal, the service-
connected posttraumatic osteoarthritis of the left knee is 
not shown to have been manifested by more than extension 
limited to 10 degrees.  

6.  Throughout the rating period on appeal, the service-
connected instability of the left knee is not shown to have 
been manifested by more than moderate recurrent subluxation 
or lateral instability.  

7.  The service-connected disabilities alone are not shown to 
prevent the Veteran from obtaining or maintaining all forms 
of substantially gainful employment consistent with his 
educational and occupational background.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran 
have been met for the increased evaluation claim for the 
service-connected tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal by the Veteran 
have been met for the increased evaluation claim for the 
service-connected hemorrhoids.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The Veteran's low back disorder is not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  The Veteran's right knee disorder is not proximately due 
to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

5.  The Veteran's PTSD is not due to disease or injury that 
was incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  

6.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for the service-connected posttraumatic 
osteoarthritis of the left knee have not been met for any 
period of the increased rating claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, including Diagnostic Codes 5003, 5260, 5261 (2009).

7.  The criteria for assignment of an evaluation in excess of 
20 percent for the service-connected instability of the left 
knee have not been met for any period of the increased rating 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45,  4.71, 4.71a, Diagnostic Code 5257 (2009).

8.  The criteria for a TDIU have not been met for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 
4.16, 4.18 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Claims  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn on 
the record at a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 
(2009).  Withdrawal may be made by an appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a statement in 
February 2007 indicating that he wished to withdraw his 
appeal as to his claims for (1) an increased evaluation for 
the service-connected tinnitus; (2) an increased evaluation 
for the service-connected hemorrhoids, and (3) a TDIU.  At 
his May 2009 Board personal hearing before the undersigned 
Acting Veterans Law Judge, the Veteran clarified that his 
intention was only to withdraw his claims for (1) an 
increased evaluation for the service-connected tinnitus and 
(2) an increased evaluation for the service-connected 
hemorrhoids.  
 
As the Veteran has withdrawn his appeal as to his claims for 
an increased evaluation for the service-connected tinnitus 
and an increased evaluation for the service-connected 
hemorrhoids only, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues, and the issues of an increased evaluation for the 
service-connected tinnitus and an increased evaluation for 
the service-connected hemorrhoids are dismissed.


II.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With regard to the present claims of service connection, the 
Veteran was notified in a February 2001 letter (with regard 
to the claim of service connection for a low back disability) 
and in a July 2006 letter (with regard to the claims of 
service connection for a right knee and PTSD disability) of 
the information and evidence needed to substantiate and 
complete his appeal.  In a March 2006 letter, the RO also 
notified the Veteran that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman, 19 Vet. App. at 484.  

With regard to the present claims for (1) a higher initial 
evaluation for the service-connected posttraumatic 
osteoarthritis of the left knee, (2) an increased evaluation 
for the service-connected left knee instability, and (3) a 
TDIU, the Veteran was notified by a July 2007 of the 
information and evidence needed to substantiate and complete 
his appeal.  

Here, the RO sent the Veteran a letter in June 2008 
satisfying the increased rating and TDIU notice requirements.  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  Additionally, the Veteran was afforded VA examinations 
most recently in January 2007 and December 2008.  The VA 
examinations are adequate because, as shown below, they were 
based upon consideration of the Veteran's medical history, 
his current complaints, and clinical findings.  Further, the 
VA examinations provide a diagnosis, opinions, and a basis 
for those opinions.  Plus, the VA examinations describe the 
disabilities in detail sufficient to allow the Board to make 
a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Furthermore, the evidence does not show, 
and the Veteran has not asserted, that his symptoms have 
increased in severity since the most recent evaluation.  The 
Board accordingly finds that remand for a new VA examination 
is not required at this point.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Rather, remanding this case for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  In conclusion, the Board 
finds that all duties to notify and assist have been 
satisfied.  Therefore, the Board will proceed with 
consideration of the appeal.







III.  Analysis

A.  Entitlement to Service Connection

The Veteran is contending that service connection is 
warranted for a left knee and low back disability as 
proximately due to the service-connected right knee 
disabilities.  He is also contending that service connection 
for PTSD is warranted due to and in-service stressor.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  In the alternative, service connection 
may be awarded pursuant to 38 C.F.R. § 3.303(b) for a 
"chronic" condition when a chronic disease manifests itself 
in service, or where demonstrated to a compensable degree 
within the applicable presumptive period under 38 C.F.R. § 
3.307, and the Veteran currently has the same condition.  
38 C.F.R. § 3.303(b)  

Service connection may also be granted on a direct basis for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,    7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show 
(1) evidence of a current disability, (2) evidence of a 
service-connected disability, and (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2003); Harder, 5 Vet. App. at 187-89.


Service Connection for a Low Back Disorder

With regard to his claim of service connection for a low back 
disorder claimed as proximately due to the service-connected 
right knee disorder, the Veteran's service treatment record 
(STR) Here, the Veteran's STR includes no complaints, 
findings, or diagnosis of a low back disorder.  In fact, at 
the time of his separation physical examination in December 
1981, the Veteran denied having recurrent back pain.  On 
physical examination at discharge, the Veteran's spine was 
found to be "normal."  

The Veteran was discharged in February 1982.  

The post-service records show that the Veteran suffered a 
gunshot wound (GSW) to the right hip and knee after his 
discharge in August 1984.  A December 1984 VA physical 
therapy note indicates that the Veteran complained of 
discomfort in his back while stretching.  It was recommended 
that stretching of the right knee and hip must progress 
slowly to maintain normal alignment of the lumbar spine.  

Thereafter, the record includes a post-service June 1990 
treatment note reporting a diagnosis of spinal tilt secondary 
to gait.  Also, a July 1990 VA lumbar spine X-ray revealed 
increased rotoscoliosis.  

During post-service treatment in February 1991, the Veteran 
complained of right upper thigh pain and occasional low back 
pain.  Physical examination revealed limited range of motion 
of the right hip, and it was that noted the Veteran walked 
with the right lower extremity externally rotated and he bent 
toward the right side; he used a cane for better balance.  

In August 1993 the Veteran presented for VA outpatient 
treatment with complaints of low back pain following a 1993 
motor vehicle accident (MVA).  On follow-up in October 1993, 
the Veteran again complained of low back pain secondary to a 
1993 MVA.  Physical examination revealed mild lumbar 
scoliosis with asymmetry of paraspinal musculature right side 
more prominent than left.  The assessment was biomechanical 
low back pain secondary to asymmetric gait secondary to right 
foot drop.  A July 1995 VA rehabilitation note also documents 
a history of biomechanical low back pain secondary to 
asymmetric gait secondary to right foot drop.  

The record also includes a post-service private (non-VA) 
treatment record from October 1995, documenting the Veteran's 
complaints of chronic hip and low back pain after trauma to 
the right hip; the diagnosis was status post GSW with chronic 
pain.  In July 1996, the Veteran underwent a right total hip 
replacement arthroplasty.

In June 2000, a post-service private treatment note 
establishes that the Veteran was diagnosed with degenerative 
joint disease (DJD)/back pain.  Plus, an August 2000 VA 
treatment note shows the Veteran complained of low back pain 
for 1 year prior; and left knee pain.  An August 2000 VA 
spine MRI revealed normal spine MRI, but some dextroscoliosis 
seen. 

Then, in February 2001, the Veteran's treating private 
physician wrote a letter stating that he had treated the 
Veteran since 1996.  His history included a total hip 
replacement, and he developed degenerative disc disease (DDD) 
of the lumbar spine as a result of several accidents.  

Similarly, a June 2001 private spine X-ray shows that no 
abnormality was demonstrated.  Then, in June 2001, the 
Veteran underwent a VA examination.  The VA examiner noted 
the Veteran's history of an in-service knee injury and post-
service GSW, which eventually required total hip replacement.  
The Veteran reported that this was causing him to bear more 
weight on the left lower extremity, increasing his left knee 
and low back pain.  The Veteran described his low back pain 
as brought on by bending and stooping or by applying pressure 
to the back, and that lying down improved the symptoms.  

The record also includes a January 2002 letter from a VA 
physician, who wrote that the Veteran suffered from low back 
and left knee pain, and that his left knee pain "may be 
exacerbating" the low back pain.  Accordingly, the Veteran 
underwent another VA examination in October 2002.  The 
examiner noted that the Veteran presented in a wheelchair and 
complained of pain he rated as 5 out of 10 and 6.5 out of 10 
during flare-ups.  He also reported aggravation with 
prolonged standing and squatting.  The Veteran stated that he 
stopped working because of increasing knee pain and low back 
numbness caused by bending and mopping.  Based on the results 
of the examination, the VA examiner opined that because the 
Veteran exhibited much more disability in the right lower 
extremity secondary to the post-service GSW and extensive 
surgical procedures including right hip replacement, any low 
back pathology caused by the gait abnormality is at least as 
likely as not a sequelae of the non-service-connected right 
lower extremity GSW and subsequent surgeries.  

The Veteran also underwent a VA examination in November 2003.  
In pertinent part, the VA examiner found on physical 
examination that the Veteran walked with an antalgic gait due 
to left knee pain.  (The VA examiner did not provide a 
diagnosis or etiology opinion with regard to the left knee.)

More recently, the Veteran underwent a right total hip 
replacement revision in May 2006.  The Veteran then underwent  
a follow-up VA examination in January 2007.  The VA examiner 
noted the Veteran's contention that he has a current low back 
disorder due to his service-connected left knee disability.  
The examiner reviewed the claims file, and he noted the 
pertinent history of a 1981 surgery to repair torn cartilage 
in the knee.  The examiner also noted the 1984 GSW resulting 
in two subsequent hip surgeries.  Also, a prior evaluation 
revealed mild dextroscoliosis of the low back with 
degenerative bony changes.  With regard to the low back, the 
examiner documented that X-rays revealed mild dextroscoliosis 
of the lower lumbar spine; mild degenerative bony changes, 
disc spaces well maintained; and no fracture or dislocation; 
status post "TKA" (total knee arthroplasty), impression of 
mild scoliosis and DJD.  The Veteran's complaints included 
increased low back pain during the prior year.  Based on the 
results of the examination, the VA examiner opined that the 
Veteran's low back disorder was less likely than not caused 
by the left knee posttraumatic arthritis.  The examiner 
explained, however, that the Veteran has a "triage of 
problems" consisting of mild lumbar spine dextroscoliosis 
associated with left knee DJD, and status post right hip 
replacement; therefore, the VA examiner stated, "I feel" 
the Veteran's decreased range of motion in left knee "may 
aggravate" the low back pain, but the degree of aggravation 
is merely subjective.  

Finally, in December 2008, the Veteran underwent another VA 
examination.  The examiner reviewed the claims file and noted 
that the Veteran had a GSW to the right buttock and thigh 
resulting in sciatic nerve injury and right hip replacement.  
The examiner also emphasized that, at the outset, the 
Veteran's left knee on examination was "totally normal," 
and not arthritic.  Therefore, secondary service connection 
would not be warranted.  Further, although prior X-rays 
showed very mild scoliosis, current films did not show this, 
making it more than likely positional.  With regard to the 
low back, the Veteran complained of discomfort bending over 
and low back pain, but he denied radicular symptoms.  He had 
right sciatic nerve damage due to the GSW unrelated to the 
lumbar spine.  He denied neurologic symptoms, incapacitating 
events, flare-ups, and assistive devices.  The VA examiner 
also reviewed December 2008 VA X-rays. Then, based on the 
results of the examination, the VA examiner diagnosed minimal 
age-acquired DDD of the lumbar spine.  The VA examiner then 
reiterated that the Veteran's left knee examination was 
"absolutely normal."  Therefore, he opined, the Veteran did 
not have any significant back disability and the disorder is 
not secondary to the service-connected left knee disorder.  
He explained that the low back showed only mild DDD, which 
would be not significant enough to be symptomatic for any 
significant back disability.  

In support of his claim, the Veteran submitted several 
statements and, more recently, he testified during his Board 
hearing indicating that his back was sometimes hurt during 
active service after a long road march with a backpack.  He 
could not remember ever specifically hurting his back in 
service, however.  He testified that his low back problem was 
currently aggravated by his altered gait, which was caused by 
the service-connected left knee disability.  He had to always 
keep his left knee slightly bent or it would start to hurt.  
The Veteran admitted that no VA physicians had ever told him 
that his service-connected left knee disability was related 
to his low back pain.  

In addition to the Veteran's testimony, a friend testified at 
the Board hearing that she had known the Veteran for 3 years.  
She also indicated that she is a "training physical 
therapist."  Further, because the Veteran walked with a 
constant limp, it put his back "totally out."  In other 
words, she asserted, there is a "definite connection" 
between the Veteran's back and left knee; an altered gait 
"may [and] actually can cause [the] spine to be crooked over 
a period of time."  Having a knee problem, such as a fusion 
and arthritis, causes one leg to be slightly shorter, which 
affects the back.  

Upon careful review of this record, the Board finds that the 
weight of the evidence is against the Veteran's claim of 
service connection for a low back disorder.  He is currently 
service-connected for instability of the left knee and 
posttraumatic osteoarthritis of the left knee.  He is also 
shown to be currently diagnosed with degenerative disc 
disease of the lumbar spine.  Accordingly, the first two 
elements of a secondary service connection claim (diagnosis 
of a present disability and evidence of a service-connected 
disability) are satisfied.  See 38 C.F.R. § 3.310(a).  

With regard to the issue of a nexus, the medical evidence 
contains conflicting medical evidence.  In such situations, 
the Board cannot ignore or disregard the medical opinions.  
The Board, however, is not obligated to accept any 
physician's opinion.  See Willis v. Derwinski, 1 Vet. App. 
66, 70 (1991); Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  
Rather, the Board's duty is to assess the probative value of 
the evidence.  See Hayes, 5 Vet. App. at 69.  In fact, the 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

In support of the Veteran's claim, the medical evidence 
includes the January 2002 VA physician's opinion and the 
January 2007 VA examiner's opinion.  Upon review, the Board 
finds that the January 2007 VA examiner's etiology opinion is 
of limited probative value because the examiner stated that 
the Veteran's left knee pain "may be exacerbating" the low 
back.  The examiner did not otherwise qualify this opinion to 
provide any greater degree of certainty.  In fact, the 
examiner stated that any aggravation was "merely 
subjective."  Accordingly, this type of speculative and 
equivocal opinion carries very little probative value.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

Similarly, the January 2002 VA physician's opinion is of 
little probative value because he did not provide a rationale 
for his opinion.  He simply noted that the Veteran was 
undergoing physical therapy for low back and left knee pains, 
and he then stated the bare conclusion that the Veteran's 
left knee pain "may" be exacerbating the low back pain.  In 
addition to being stated in speculative and equivocal 
language, the medical opinion contains only facts and 
conclusions, so it is not entitled to any probative weight.  
See See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 
(2008); Stegman, 3 Vet. App. at 230.  

The Board also recognizes that the November 2003 VA examiner 
indicated that the Veteran walked with an antalgic gait due 
to left knee pain.  It is clear, however, from the 
examination report, that the examiner was not stating an 
etiology opinion with regard to the low back disorder.  In 
fact, his examination report, even upon a liberal reading, 
provides no opinion addressing the relationship between the 
low back and left knee disability.  Accordingly, the November 
2003 VA examiner's report is not competent evidence in 
support of the Veteran's claim.  See Nieves-Rodriquez, 22 
Vet. App. at 304 (holding that a medical opinion is only 
probative if it includes clear conclusions and supporting 
data with a reasoned analysis connecting the data and 
conclusions).  

Finally, the Board recognizes the testimony of the witness at 
the Veteran's Board hearing.  She stated that she had known 
the Veteran for 3 years and was a "training physical 
therapist."  It is not clear from the witness's testimony 
whether she meant that she is a physical therapist in 
training or whether she is a physical therapist involved in 
training.  To the extent she is a physician therapist in 
training, the Board notes that it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In any event, her testimony is found to be of limited 
probative value.  She testified that she has observed the 
Veteran walk with a constant limp, which is competent 
evidence of the Veteran's current symptomatology.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The witness also 
testified that, in her opinion, the Veteran's altered gait 
caused his current back problem.  Even taking into 
consideration that the witness may have some medical 
training, the Board finds that her opinion carries little 
probative value because she expressed her opinion in 
speculative and equivocal language.  She explained that 
"there's a definite connection" between the Veteran's left 
knee disability and low back disorder, but in explanation she 
indicated that an altered gait "may [and] can cause [the] 
spine to be crooked."  In other words, she spoke in very 
broad, speculative, and equivocal language, which is 
insufficient to support a grant of service connection.  See 
Stegman, 3 Vet. App. at 230.

On the other hand, the medical evidence includes numerous, 
competent medical records establishing that the low back 
disorder is not proximately due to the service-connected left 
knee disability.  First, there are October 1993 and July 1995 
treatment reports indicating that the Veteran's low back pain 
was due to an altered gait caused by residuals of the 1984 
GSW.  These conclusions are found to have significant 
probative value because they were expressed in the context of 
ongoing rehabilitative treatment, and they are not expressed 
in equivocal or speculative language.  See Nieves-Rodriquez, 
22 Vet. App. at 304; Stegman, 3 Vet. App. at 230. 

The record also contains the opinions of the October 2002 VA 
examiner and the December 2008 VA examiner, which are found 
to be the most probative evidence of record regarding the 
etiology of the Veteran's low back disability.  The October 
2002 VA examiner's opinion is found to carry considerable 
probative value because the examiner noted the service-
connected left knee disorder and the history of the post-
service, 1984 GSW.  This shows that the VA examiner was fully 
and accurately informed of the pertinent factual premises.  
Further, the VA examiner performed an exhaustive clinical 
evaluation and then fully articulated her reasoning in light 
of her findings.  As shown, she explained that the Veteran 
exhibits greater disability related to the residuals of his 
post-service GSW, which more likely than not caused the low 
back pathology. 

The December 2008 VA examiner's opinion is also highly 
probative medical evidence.  The VA examiner exhaustively 
reviewed the pertinent factual premises as shown by his 
observation that the STR contains no indication of any in-
service left knee pathology except for patellofemoral 
syndrome.  The VA examiner also performed an extensive 
clinical examination of the left knee and low back and then 
unequivocally expressed his opinion that, because there was 
no evidence of a current left knee disability, the low back 
disorder was not secondarily connected to the service-
connected left knee disability.  In short, the opinions of 
the October 2002 and December 2008 VA examiners carry 
significant weight because they are factually accurate, fully 
articulated, and based on sound reasoning.  See Nieves-
Rodriquez, 22 Vet. App. at 304.  

In making this determination, the Board has fully considered 
the Veteran's lay assertions of record.  Generally, a 
layperson such as the Veteran is competent to report on his 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Layno, 6 Vet. App. at 469.  The Board notes that a 
private neuropsychologist in October 2007 diagnosed the 
Veteran as malingering, which significantly reduces the 
probative value of his lay statements.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Caluza, 7 Vet. App. 
at 511 (in weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness); see 
also Layno, 6 Vet. App. at 469 (distinguishing between 
competency -- "a legal concept determining whether testimony 
may be heard and considered" -- and credibility -- "a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been 
admitted.")).  

In any event, the etiological relationship between a left 
knee disability and a low back disorder is not the type of 
medical question for which lay evidence is competent 
evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007). 
More importantly, the Veteran's lay assertions are outweighed 
by the probative medical evidence, as shown.  Accordingly, 
the Veteran's lay statements do not constitute competent 
evidence supporting his claim.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).
  
Service Connection fo a Right Knee Disorder 

With regard to his claim of service connection for a right 
knee disorder as secondary to the service-connected left knee 
disabilities, the Board finds that the weight of the evidence 
is against the Veteran's claim.  As indicated, the evidence 
includes treatment records showing that the Veteran suffered 
a gunshot wound (GSW) to the right hip and knee in August 
1984.  The weight of the remaining competent evidence shows 
that any current right knee disability is due to residuals of 
the August 1984 GSW.  

This medical evidence includes post-GSW follow-up VA 
treatment records from December 1984 showing that the Veteran 
had extensive damage to the right buttock, hip, and thigh 
area after the post-service 12-gauge shotgun wound, and that 
prolonged, aggressive therapy was recommended.  In fact, in a 
June 1985 questionnaire, which was completed in connection 
with the Veteran's claim for SSA disability benefits, a 
private physician, Dr. CPD, wrote that it is most unlikely 
that a normal gait and weight bearing would ever be possible.  

In August 1988, the Veteran underwent a physical examination 
in connection with his ongoing SSA disability benefits 
application.  According to the SSA examiner, the Veteran had 
great difficulty walking due to contracture of the right hip, 
which the examiner characterized as "marked disability."  
The diagnosis was GSW of the right hip with probable compound 
fracture of the right hip with severe fixed contracture of 
the right hip.    

Similarly, the Veteran underwent VA examinations in March 
1989, March 1991, and December 1992, which revealed right 
lower extremity marked deformity and atrophy.  The March 1989 
VA examiner opined that the left knee has to carry a major 
portion of the weight due to the "marked deformity" of the 
right lower extremity, which could be causing some discomfort 
secondary to mild instability of the left knee.  The December 
1992 VA examiner similarly opined that "it is apparent" the 
Veteran's left leg and knee carry the ambulatory burden due 
to the decreased function of the right leg.  X-rays in 
November 1991 or December 1992 revealed no left knee 
degenerative changes, and no ligament laxity in the knee was 
seen in 1992.  

Thereafter, a February 1994 VA examination noted a GSW with 
right foot drop, and July 1996 private hospital records show 
that the Veteran underwent a right total hip replacement 
arthroplasty.  Also in July 1996, the Veteran underwent 
another SSA disability evaluation.  The SSA examiner noted 
that the Veteran's medical history included a post-service 
1984 GSW and, although the wounds had healed, the Veteran 
continued to have neurological deficits in the right lower 
extremity and persistent foot drop.  With the exception of 
right hip pain, the Veteran denied any other extremity 
problems.  Physical examination revealed walking with right 
hip externally rotated and slightly shortened stance in right 
lower extremity.  The pertinent diagnoses were GSW with 
residuals and right sciatic nerve injury with foot drop.  

The medical evidence also includes an August 1996 follow-up 
treatment record (to the July 1996 total hip replacement).  
The record indicates that the Veteran had developed 
progressive pain and difficulty ambulating following the 
post-service 1984 GSW.  On review of systems, the Veteran 
complained of left knee pain secondary to arthritic changes 
due to past injuries.  Additionally, the record includes a 
November 1996 police accident report showing that the Veteran 
was involved in a post-service MVA.  

Similar to the results of the July 1996 SSA examination, the 
Veteran underwent another VA examination in June 2001, and 
based on the results of the examination, the VA examiner 
diagnosed status post gunshot trauma with residual right 
lower extremity atrophy, right foot drop, disfiguring scar, 
and right total hip replacement.  Also, a June 2001 revealed 
a normal X-ray of the right knee.  

In connection with his present claim, the Veteran underwent a 
VA examination in October 2002.  The examiner noted that the 
Veteran presented in a wheel chair and complained of pain he 
rated as 5 out of 10 and 6.5 out of 10 during flare-ups.  In 
reviewing the pertinent medical history, the VA examiner 
noted the post-service 1984 GSW and residual surgeries.  On 
physical examination, the VA examiner found that the Veteran 
walked with an antalgic gait due to the GSW trauma, but there 
was no atrophy of the left calf.  The VA examiner also 
performed a thorough clinical evaluation.  Based on the 
results of the examination, the VA examiner diagnosed status 
post repair of the right leg secondary to post-service GSW 
with total right hip replacement and discoid lateral meniscus 
(the examiner did not specify left or right knee).  As 
indicated above, the examiner opined that the Veteran has 
much more right lower extremity disability causing a gait 
abnormality.  

The Veteran also underwent a VA examination in November 2003.  
On physical examination, the VA examiner indicated that the 
Veteran walked with an antalgic gait due to left knee pain.  
(A diagnosis and opinion with regard to the right knee were 
not provided.

More recently, the evidence includes a January 2005 VA right 
knee X-ray showing no evidence of acute right knee osseous 
injury.  It did reveal, on the other hand, mild osteopenia, 
minimal narrowing, and degenerative change of the medial 
compartment.  An April 2005 VA outpatient treatment physical 
rehabilitation note also includes an assessment that the 
right knee "most probably [is] secondary" to chronic medial 
compartment osteoarthritis and abnormal gait mechanics 
secondary to the GSW.  The Veteran also underwent an 
outpatient treatment physical therapy examination in July 
2006; the physical therapist's assessment was: remote history 
of GSW to right buttock resulting in chronic right foot drop 
and hip pathology.

Finally, the evidence shows that the Veteran underwent 
another VA examination in December 2008.  The VA examiner 
reviewed the claims file and noted that the Veteran had a GSW 
to the right buttock and thigh resulting in sciatic nerve 
injury and right hip replacement.  The VA examiner also 
opined that, at the outset, the Veteran's left knee on 
examination was "totally normal," and not arthritic; 
therefore, secondary service connection would not be 
warranted.  On review of the STR, the examiner noted the 
diagnosis of patellofemoral syndrome, but he found no 
evidence of the Veteran's reported in-service left knee 
surgery.  With regard to the right knee, the Veteran 
complained of pain without swelling, locking, or instability.  
He also denied flare-ups.  VA X-ray revealed sciatic nerve 
deficit on the right due to direct trauma from a GSW; normal 
bilateral knees.  Based on the results of the examination, 
the VA examiner diagnosed  normal bilateral knees.  The VA 
examiner then reiterated the opinion that because the 
Veteran's left knee examination was "absolutely normal," 
the right knee was not secondary to the left knee.  

In light of the weight of the evidence showing that the 
Veteran's current right knee disorder is due to a post-
service 1984 GSW, including residuals thereof, the Board 
finds that the weight of the evidence is against the 
Veteran's claim.  The Board recognizes that the November 2003 
VA examiner noted that the Veteran has an antalgic gait that 
he attributed to left knee pain.  There is also medical 
evidence, such as the March 1989 and December 1992 VA 
examination reports, indicating that residuals of the post-
service GSW cause the Veteran to bear more weight on the left 
knee, which increases his pain.  Service connection, however, 
is not available in situations such as this one where a 
nonservice-connected disability aggravates a service-
connected disability.  See Johnston v. Brown, 10 Vet. App. 
80, 86 (1997).

Otherwise, the only evidence of record supporting the 
Veteran's claim is his own lay statements, including his May 
2009 Board hearing testimony, where he asserted that he has 
swelling, tightness, and pain in the right knee, which 
increases his left knee pain because the left knee has to 
bear more weight to compensate.  

Also, for example, the Veteran testified during his October 
1992 DRO personal hearing that he was having increased right 
knee pain due to favoring his left knee.  As explained herein 
above, his lay assertions are competent evidence 
demonstrating the nature and severity of his knee 
symptomatology.  His lay assertions, otherwise, are not 
competent evidence in support of his claim.  First, as 
indicated, the issue of whether a left knee disorder has a 
causal relationship with a right knee disorder is not type of 
medical question for which lay evidence is competent 
evidence.  Further, he has not reported a contemporaneous 
medical diagnosis, and his contemporaneous testimony 
describing his symptoms has not supported a later diagnosis 
by a medical professional.  In any event, the competent and 
probative evidence weighs against his statements.  
Accordingly, his lay assertions with regard to the nexus 
between his right and left knee disorders are outweighed by 
the other evidence of record.  See Jandreau, 492 F.3d at 
1376-77.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence weighs against the Veteran's 
claim of service connection for a right knee disability as 
proximately due to the service-connected left knee 
disability.    

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

Service Connection for PTSD

The Veteran is also contending that service connection for 
PTSD is warranted.  Throughout various statements submitted 
in support of his claim and his Board hearing testimony, the 
Veteran has explained that he was in TOW missile training 
accident in Germany, wherein a TOW missile fired while his 
earplugs were not adjusted correctly.  The Veteran testified 
that the TOW missile knocked nearly him unconscious and he 
lost his sight for approximately 12 seconds.  The Veteran 
attributes his PTSD symptoms to that incident.

In light of the evidence discussed below, the Board finds 
that the Veteran's claim of service connection also 
reasonably encompasses a claim for a psychiatric disorder 
other than PTSD, to include anxiety and depression.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

Initially, the Board notes, the Veteran's STR includes no 
complaints, findings, or diagnosis of a psychiatric disorder.

The first indication of a psychiatric disorder appears in a 
post-service September 1991 VA psychiatric evaluation report, 
which indicates that the Veteran reported a history of PTSD.  
Based on the results of the psychiatric evaluation, however, 
it was found that there was no evidence of mental illness.  
The record also includes an April 1996 SSA disability 
benefits application in which the Veteran specifically 
endorsed that "no," he did not have any significant mental 
or emotional problems and had never received any mental or 
emotional treatment.  Next, a November 2001 VA "DOM" 
(domiciliary) admission assessment/evaluation, reflects that 
the Veteran denied combat, but reported feeling down and 
having occasional crying spells and suicidal ideation.  The 
assessment was to rule out PTSD.  

The first diagnosis of PTSD appears in a January 2003 VA 
psychiatry discharge.  Accordingly, the Board finds that the 
first element of a service connection claim for PTSD, 
competent medical evidence diagnosing PTSD, is satisfied.  
See 38 C.F.R. § 3.304(f).  

Service connection is not warranted for PTSD, however, 
because there is no competent medical evidence linking the 
diagnosed PTSD to a verified or verifiable stressor.  In 
fact, the competent evidence attributes the Veteran's PTSD 
symptomatology to his post-service 1984 GSW incident.  First, 
for example, February 2005 and September 2005 VA treatment 
records provide an assessment of "PTSD civilian."  
Similarly, an April 2005 VA therapy note reports that the 
Veteran complained of suicidal ideation following his 1984 
GSW.  Further VA mental health treatment records in April 
2005 and May 2006 note a diagnosis of civilian PTSD.  In 
fact, a May 2006 VA psychology biosocial assessment 
specifically indicates that the Veteran's civilian PTSD 
originates from being shot after breaking into someone's 
house.  

Also, in July 2006, the Veteran underwent a VA domiciliary 
psychology evaluation.  The VA psychologist explained that 
the Veteran had a diagnosis of civilian PTSD due to several 
traumatic events unrelated to his active service, such as 
being shot.  With regard to the Veteran's active service, the 
VA psychologist noted the Veteran's report of the blacking 
out after a missile fired.  The psychologist concluded, 
however, that he did not see any in-service events meeting 
the criteria for service-connected PTSD.  

The record on appeal also includes an October 2007 private 
neuropsychological evaluation report.  The neuropsychologist 
exhaustively reviewed the Veteran's family, educational, and 
medical history, including getting shot in 1984, earning a 
certificate in Business Management after one year of college, 
and 7 to 8 hospitalizations for surgery.  The Veteran denied 
any psychotropic medication prescriptions, but reported that 
he sustained a head injury during service involving a 
missile-firing incident.  He also reported attending group 
therapy related to his post-service GSW trauma.  He was 
currently unemployed.  

The neuropsychologist also performed a mental status exam, 
which, she stated, suggested possible malingering.  A 
Structured Interview of Reported Symptoms (SIRS), Reynolds 
Assessment Intellectual Scale (RIAS) Rey Auditory Verbal 
Learning Test (RAVLT) Rey-Osterrith Complex Figure (RCF), 
Wisconsin Card Sorting Test (WCST), Comprehensive Trail 
Making Test (CTMT), Behavior Rating Scale of Executive 
Function (BRIEF-A), were also administered.  The examiner 
noted that the BRIEF-A revealed some evidence that the 
Veteran may have been exaggerating his symptomatology or 
malingering.  Other testing included fine motor oscillation, 
visual continuous performance test, Clinical Assessment of 
Attention Deficit (CAT-A), Woodcock-Johnson Achievement Test-
III, Beck Depression Inventory, Beck Anxiety scale, and the 
PAI, which indicated that the Veteran may not have answered 
in a completely forthright manner suggesting defensiveness or 
that he may be trying to portray himself in a negative or 
pathological manner or malingering.  It also revealed a self-
image that he is handicapped by his poor health.  

The private neuropsychologist also noted that the Veteran had 
experienced past trauma related to firing a missile, being 
shot from behind, and as a result of a train derailment, 
which continued to distress him and produce episodes of 
recurrent anxiety.  Also, due to the "several 
inconsistencies" presented during the evaluation, the 
Veteran was administered a SIRS test, which evaluates 
malingering.  The results were consistent with feigning 
mental disorders.  Based on these results of the SIRS, the 
neuropsychologist stated that it was likely the Veteran was 
malingering some of his symptoms.  

Based on the results of the evaluation, the neuropsychologist 
summarized that the Veteran endorsed depression and anxiety 
likely related to environmental stressors and his past 
trauma.  Based on his symptom presentation, however, it 
appeared the Veteran met the diagnostic criteria for 
malingering and he appeared to have difficulties associated 
with PTSD.  The neuropsychologist diagnosed malingering, 
PTSD, cognitive disorder, NOS, rule out schizoaffective 
disorder depressive type, schizophrenia paranoid type, major 
depression disorder, recurrent severe with psychotic 
features, and rule out paranoid personality disorder.  She 
assigned a GAF of 50.  

In light of this evidence, the Board finds that the third 
element of a PTSD service connection claim, medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor, has not been satisfied.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  To the extent the private neuropsychologist 
indicated that the Veteran's symptomatology is "likely 
related" to his past trauma, she did not provide a specific 
PTSD diagnosis linked to the Veteran's claimed in-service 
stressor.  Rather, as shown, the neuropsychologist referred 
in her evaluation to both the claimed in-service TOW missile 
incident and the post-service, 1984 GSW incident.  
Accordingly, the Board finds that her opinion is outweighed 
by the remaining nexus opinions specifically attributing the 
Veteran's PTSD to the post-service GSW stressor.  See 
Stegman, 3 Vet. App. at 230; see also, e.g., Cohen, 10 Vet. 
App. 138.

Without a link between the Veteran's current PTSD 
symptomatology and the Veteran's claimed in-service stressor, 
service connection for PTSD is not warranted.  See 38 C.F.R. 
§ 3.304(f).  

Service connection is also not warranted for PTSD in the 
present case because the record contains no credible 
supporting evidence confirming that the claimed in-service 
stressor actually occurred.  See id. 

The Board notes that service connection for PTSD is not 
warranted simply because a physician or other health care 
professional has accepted a veteran's description of his 
active service experiences as credible and diagnosed him as 
suffering from PTSD.  Wilson, 2 Vet. App. at 618.  Rather, a 
veteran must still present credible supporting evidence 
establishing the occurrence of a recognizable stressor during 
service.  The evidence necessary to establish this element 
varies depending on whether the veteran "engaged in combat 
with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  

In this case, the Veteran has not asserted, and the evidence 
does not show, that he served in combat.  Accordingly, the 
Board finds that his claimed stressors cannot be related to 
combat with the enemy.  When the claimed stressor is not 
related to combat, a veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.   See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West, 7 Vet. App. at 76; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  The Board is not required to accept 
a veteran's uncorroborated account of his active service 
experiences.  Wood, 1 Vet. App. at 192.  Indeed, the Board 
may not accept a veteran's uncorroborated account of his in-
service stressor as evidence supporting a claim for PTSD if 
the claimed stressor is not related to combat.  See Moreau, 9 
Vet. App. at 395-396; Dizoglio, 9 Vet. App. at 166, Zarycki, 
6 Vet. App. at 98.

Here, the Veteran's assertion that he was nearly knocked 
unconscious by a TOW missile firing over his head is an 
anecdotal incident that cannot be, and has not been, 
independently verified.  See Cohen, 10 Vet. App. at 134, 149-
50 ("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  

The Veteran's service personnel record (SPR) establishes that 
his military occupational specialty or "MOS" was 11H10, Hv 
Antiarmor Weapons Crewman.  The SPR further confirms that he 
was stationed in Germany from July 1978 to July 1980, as 
personnel carrier driver.  

Nonetheless, there is no credible supporting evidence of 
record confirming that the Veteran's claimed stressor 
actually occurred.  The STR does not show that the Veteran 
ever sought treatment for the complained of incident.  
Although a November 1979 treatment note indicates that the 
Veteran complained of hearing loss and having been exposed to 
loud weapons for three days, the note does not reference a 
TOW missile-firing incident or indicate that the Veteran 
complained of being knocked unconscious.  

Additionally, the Veteran did not submit any "buddy 
statements" from persons who might have witnessed the 
incident.  The Veteran submitted a letter received by VA in 
May 2009 written by members of the Veteran's church.  They 
wrote that they had known the Veteran since 1996.  Since that 
time, he had continually spoken of an in-service trauma 
involving firing a live missile without inadequate earplugs 
causing him to be knocked unconscious.  The Veteran was also 
shot in August 1984.  These incidents caused the Veteran's 
depression and anxiety.  This statement is probative evidence 
regarding the Veteran's symptomology.  See Espiritu, 2 Vet. 
App. at 494.  However, it does not provide objective evidence 
of a stressful event in service.

In conclusion, the Board must find that the Veteran has not 
identified a verified or verifiable stressor to support his 
claim for PTSD.  The evidence includes no credible evidence 
supporting his accounts, and the record does not present any 
basis for VA further developing the record in this regard.  
Although VA did not request verification of the Veteran's 
claimed stressor from the United States Joint Services 
Records Research Center (JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit Records), the Veteran's 
claimed stressor is an unverifiable anecdotal incident.  

The Board further notes that service connection is not 
warranted for a psychiatric disorder other than PTSD because 
there is no evidence showing that an etiological relationship 
exists between a psychiatric disorder other than PTSD and the 
Veteran's active service.  38 C.F.R. § 3.303.  

For these reasons, service connection for must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible supporting evidence that a claimed in-service 
stressor occurred-which is an essential element for 
establishing service connection for PTSD-that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


B.  Increased Rating

The Veteran is also contending that an evaluation in excess 
of 10 percent for the service-connected posttraumatic 
osteoarthritis of the left knee and an initial evaluation in 
excess of 20 percent for the service-connected instability of 
the left knee are warranted.  In light of the related 
evidence, the Board will address both issues jointly.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

With specific regard to his claim for a higher initial rating 
for the service-connected left knee instability, the Board 
notes that the Court, in Fenderson v. West, distinguished 
appeals involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service-
connected.  See 12 Vet App 119, 125-26 (1999).  Accordingly, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.

Moreover, with regard to both of the Veteran's claims for a 
higher evaluation, the Court recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods during the period of the Board's 
review.  

Disabilities of the knee are evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5256 to 5263.  The criteria of 
the pertinent diagnostic codes in the present case provide as 
follows:

Under Diagnostic Code 5257, which concerns "other 
impairments of" the knees, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability of the knee warrants; a 20 percent evaluation is 
assigned for moderate recurrent subluxation or lateral 
instability of the knee warrants; and a 30 percent evaluation 
is assigned for severe recurrent subluxation or lateral 
instability.  

Under Diagnostic Code 5260, which concerns limitation of 
flexion of the leg, a noncompensable (zero percent 
evaluation) is assigned for flexion limited to 60 degrees; a 
10 percent evaluation is assigned for flexion limited to 45 
degrees warrants;  a 20 percent evaluation is assigned for 
flexion limited to 30 degrees; and a 30 percent evaluation is 
assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of 
extension of the leg, a noncompensable evaluation is assigned 
for extension limited to 5 degrees; a 10 percent evaluation 
is assigned for extension limited to 10 degrees; a 20 percent 
evaluation is assigned for extension limited to 15 degrees; a 
30 percent evaluation is assigned for extension limited to 20 
degrees warrants; a  40 percent evaluation is assigned for 
extension limited to 30 degrees; and a 50 percent evaluation 
is assigned for extension limited to 45 degrees.

Separate knee evaluations, such as in the present case, may 
be assigned when specific symptoms are shown.  See VAOPGCPREC 
23-97; see also VAOPGCPREC 9-98.

Moreover, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due 
to limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, 
wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  
Muscle spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the spine.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.  Diagnostic Code 
5010 provides that traumatic arthritis is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis is to be rated on the basis of 
limitation of motion of the joint affected.  38 C.F.R. § 
4.71a.

The competent evidence in the present case demonstrating the 
severity of the Veteran's service-connected left knee 
disabilities for the period on appeal first includes a 
February 2001 letter in which the Veteran's treating private 
physician wrote that the Veteran had left knee instability.  

Then, in June 2001, the Veteran underwent a VA examination.  
The VA examiner noted the Veteran's history of an in-service 
leg knee injury and post-service GSW, which eventually 
required total hip replacement.  The Veteran reported that 
this caused him to bear more weight on the left lower 
extremity, increasing his left knee and low back pain.  The 
Veteran described his pain as intermittent and associated 
with weakness, stiffness, recurrent subluxation, swelling, 
instability, dislocation, locking, fatigue, and lack of 
endurance.  The pain occurred daily, was excruciating, and 
was brought on by such activities as standing and walking.  

On physical examination in June 2001, the VA examiner found 
that the Veteran walked with an assistive device, but could 
ambulate across the room without it.  He had a limping gait, 
which he noted as evidence of a right lower extremity step-
gait pattern, that was not unsteady or unpredictable.  The VA 
examiner also noted that the Veteran had limited function in 
standing and walking due to right lower extremity weakness.  
The left knee showed no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness; Drawer 
sign and McMurray tests were negative.  There was pain, but 
no weakness, fatigue, lack of endurance, or instability.  On 
range of motion testing, flexion was to 125 degrees with 
pain; extension was to 0 degrees with pain.  Neurological 
examination of the left knee was normal.  A left knee X-ray 
revealed no abnormality.  Based on the results of his 
examination, the examiner diagnosed posttraumatic left knee 
instability.  

A December 2001 private, left knee evaluation similarly shows 
that the Veteran complained of pain.  On physical 
examination, there was no significant effusion, but there was 
joint line tenderness laterally.  The Veteran had a five 
degree extension lag, and very limited flexion.  There was 
also left lateral collateral ligament laxity.  Due to the 
knee problems he could not perform work requiring squatting, 
kneeling, climbing, or prolonged walking, or standing.  

A January 2002, VA physical rehabilitation note also shows 
that physical examination revealed no deformity, swelling or 
redness.  There was mild tenderness over the vastus medialus 
oblique (VMO) tendon and mild varus laxity with anterior and 
posterior Drawere test, McMurray, and Patellar grinding.  The 
Veteran complained of increased left knee pain.  On follow-up 
in April and May 2002, the Veteran reported that his left 
knee was slightly better.  

In October 2002, the Veteran underwent a VA general 
examination.  The examiner noted that the Veteran presented 
in a wheelchair and complained of pain, which he rated as 5 
out of 10 and 6.5 out of 10 during flare-ups.  The Veteran 
further described aggravation with prolonged standing, 
squatting.  He had stopped working due to knee and low back 
pain/numbness.  The VA examiner also noted the 1984 GSW and 
residual surgeries.  On physical examination, the VA examiner 
found that the Veteran walked with an antalgic gait due to 
the GSW trauma.  There was no atrophy of the left calf.  
Range of motion testing of the left knee revealed flexion to 
50 degrees active and 60 degrees passive; extension was to 0 
degrees.  There was no palpable laxity; drawer sign was 
negative.  The Veteran exhibited no pain during physical 
examination of the left leg.  

The record next shows that a December 2002 VA outpatient left 
knee X-ray revealed mild medial and patellofemoral 
compartment osteoarthritis.

In November 2003, the Veteran underwent another VA 
examination.  The examiner noted the history of an in-service 
injury.  The Veteran's pertinent complaints consisted of 
instability, arthritis, pain, and stiffness, with feeling of 
popping and occasional swelling.  The Veteran also reported 
constant pain and weakness.  With regard to functional 
impairment, the Veteran reported being unable to bend, stoop, 
squat, or stand for any period of time.  With regard to 
instability, the Veteran indicated that it occurred during 
flare-ups, often 2 to 3 times per week, lasting for 1 to 2 
days.  The Veteran also complained of some difficulty with 
activities of daily living (ADLs), such as walking, 
showering, climbing stairs, and shopping. 

On physical examination in November 2003, the VA examiner 
found that the Veteran walked with a slow stiff and somewhat 
antalgic gait due to left knee pain.  Range of motion testing 
revealed flexion to 140 degrees and to 110 degrees with pain; 
extension was to 0 degrees.  Based on the results of his 
examination, the examiner concurred in the prior diagnosis of 
arthritis and instability.  With regard to daily activities, 
the examiner stated that the Veteran should avoid activities 
requiring prolonged standing, walking, climbing, stooping, 
kneeling, crouching, and lifting of heavy objects.  

Following the VA examination, the record includes a December 
2003 VA left knee X-ray, which revealed unremarkable bony 
survey of the left knee; the medial, lateral, and 
patellofemoral knee joint compartments appeared adequate, the 
bony structures were normally mineralized; the trabecular 
pattern was unremarkable; no evidence of knee joint 
calcification; no degenerative spurs, smooth undersurface of 
the patella, and the tibial plateaus and femoral condyles 
were smooth. 

The Veteran submitted a letter in August 2006 in support of 
his present claim in which he wrote that he had been falling 
more over the years and it felt like the bones in his knee 
were rubbing together

In January 2007, he underwent another VA examination.  The 
examiner reviewed the claims file.  With regard to the left 
knee, the Veteran's complaints consisted of pain, weakness, 
stiffness with occasional episodes of edema; he had 
difficulty walking and carrying, and he also reported having 
flare-ups with walking and carrying.  The flare-ups lasted 
from one to several days, and involved pain, swelling, and 
inflammation; he used rest, but was unable to ambulate.  The 
examiner noted that the Veteran has no episodes of 
dislocation or recurrent subluxation.  Flare-ups caused 
additional limitation of motion and functional impairment.  
The Veteran did not use a knee prosthesis, but used a knee 
brace.   

On physical examination in January 2007, the VA examiner 
found no masses behind the knee and that it was not inflamed.  
There was no obvious edema, but there was tenderness to 
palpation under the patella and medially and there was 
grinding with passive range of motion.  Range of motion 
testing revealed flexion to 100 degrees with pain; extension 
was to 10 degrees.  With repetition, there was no 
fatigability or additional loss of motion.  The joint was 
stable, there was no varus or valgus changes, and Drawer, 
McMurray's, and Lachman's tests were negative.  The examiner 
also noted that X-rays revealed normal left knee-no fracture, 
subluxation, or dislocation; no effusion; the soft tissues 
were unremarkable.  Based on the results of the examination, 
the VA examiner diagnosed DJD of the left knee, status post 
1981 surgical ligament correction.  

The most recent evidence includes a December 2008 a VA 
examination report.  The examiner reviewed the claims file 
and noted that the Veteran had a GSW to the right buttock and 
thigh resulting in sciatic nerve injury and right hip 
replacement.  The examiner also noted, at the outset, that 
the Veteran's left knee on examination was "totally 
normal," and not arthritic.  With regard to the left knee, 
the Veteran complained of pain with walking and instability 
"every few years."  He denied locking, swelling, flare-ups, 
but used a brace and OTC medication to relieve the pain.  

On physical examination in December 2008, the VA examiner 
found no tenderness or swelling of the left knee.  Flexion 
was to 140 degrees and extension was to 0 degrees.  
Repetition caused no indication of pain, weakness, or 
fatigue.  There was no evidence of laxity of the lateral 
medical collateral ligament on lateral and medial stress.  
Anterior Positive drawer sign, McMurrays' were negative.  
Although the Veteran exhibited right foot drop which affected 
his gait, the examiner found no evidence that his gait was 
due to his knee problem.  

Based on the results of the examination, the VA examiner 
diagnosed normal bilateral knees.  The VA examiner then 
reiterated that the Veteran's left knee examination was 
"absolutely normal."  There was no X-ray evidence of DJD.

In support of his claim, the Veteran submitted several 
statements and, more recently, he testified during his Board 
hearing indicating that standing, walking, kneeling, bending, 
and similar type activities are very painful due to his left 
knee.  He used over-the-counter medication for the pain.  
Previously he had undergone three periods of physical 
therapy, but he was undergoing no physical therapy at the 
time of his Board hearing.  He used a left knee brace up to 
twice per week (depending on the type of clothing he was 
wearing), which helped at times.  The Veteran also described 
flare-ups involving increased pain and swelling where he felt 
incapacitated due to his left knee until he could lie down 
and wait for the pain to subside.  These episodes occurred up 
to twice per week.  

With regard to instability, the Veteran testified during his 
Board hearing that he had to be especially careful climbing 
steps and on slippery floors, and he had to make sure he did 
not move too fast, because this made his knee feel like it 
was going to buckle.  He also indicated that the instability 
was worse prior to 1999, but had not gotten worse since then.  

In comparing the Veteran's symptoms, as noted, during the 
initil rating period on appeal to the rating criteria, the 
Board finds that the service-connected posttraumatic 
osteoarthritis of the left knee does not warrant an 
evaluation in excess of 10 percent for any period.  As 
indicated, degenerative arthritis is to be rated on the basis 
of limitation of motion of the joint.  See 38 C.F.R. § 
4.71a., DC 5003.  Even when taking into consideration the 
Deluca factors, however, the Veteran's left knee has not at 
any time been characterized by flexion limited to 30 degrees 
or extension limited to 15 degrees.  In fact, on VA 
examination in June 2001, flexion was to 125 degrees with 
pain and extension was full  even with pain.  In October 
2002, flexion was to 50 degrees with pain and extension was 
not limited.  In November 2003, flexion was to 110 degrees 
with pain and extension was not limited.  The VA examination 
in January 2007 showed extension to 10 degrees, but flexion 
was 100 degrees.  The December 2008 VA examination showed 
similar limitations of motion.  

The Board also finds that by comparing the Veteran's 
symptoms, as noted, during the increased rating period on 
appeal to the rating criteria, that the service-connected 
left knee instability does not meet the criteria for 
assignment for an evaluation higher than 20 percent.  At no 
time has the left knee instability been manifested by more 
than moderate recurrent subluxation or lateral instability of 
the knee.  In fact, there was no instability on physical 
examination in June 2001, October 2002, and January 2007.  
Plus, a January 2002 VA physical rehabilitation note 
specifically characterized the Veteran's laxity as "mild."  
During his November 2003 VA examination, the Veteran 
described instability only during flare-ups (which could 
occur up to 2 to 3 times per week).  In August 2006, the 
Veteran wrote that he had been falling over more, but he did 
not specify how often this occurred.  During his December 
2008 VA examination, the Veteran reported instability only 
"every few years."  In light of the evidence, the Board 
finds that an evaluation higher than 20 percent is not 
warranted for the service-connected left knee instability.  

In addition, DCs 5256, 5258, 5259, 5262, and 5263 are not 
applicable as there is no indication of ankylosis; dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint; removal of semilunar 
cartilage; impairment of the tibia and fibula; or genu 
recurvatum.  38 C.F.R. § 4.71a.

Finally, "staged ratings" are not warranted because the 
schedular criteria for a higher rating (for either service-
connected left knee disability) were not met at any time 
during the period under appellate review.  See Hart, 21 Vet. 
App. 505; Fenderson, 12 Vet. App. 119.

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  In light of the Veteran's claim for a TDIU, the 
Board will defer full discussion of the extraschedular 
criteria.  At this point, the Board will simply note that 
with regard to the service-connected left knee disabilities 
alone, the applicable rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and the 
evidence does not show marked interference with employment in 
excess of that contemplated by the rating schedule, frequent 
periods of hospitalization, or other evidence that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

C.  TDIU

The Veteran is also contending that a TDIU is warranted.  

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The 
Board has accordingly considered all evidence of record 
dating within one year prior to receipt of the Veteran's 
claim in August 2000.  

In the present case, the Veteran is currently service-
connected for instability of the left knee rated as 20 
percent disabling beginning December 7, 1990; bilateral 
hearing loss rated as noncompensable beginning January 26, 
1998, 10 percent disabling beginning October 7, 2002, and 20 
percent disabling from November 21, 2003; posttraumatic 
osteoarthritis of the left knee rated as 10 percent disabling 
beginning February 15, 1994; tinnitus rated as noncompensable 
from March 16, 1994, and 10 percent beginning June 10, 1999; 
and hemorrhoids rated as noncompensable beginning February 2, 
1989. 

The Veteran's combined disability evaluation is 50 percent 
beginning November 21, 2003.  See 38 C.F.R. § 4.16(a).  This 
combined evaluation does not meet the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), because there is not a single service-connected 
disability rated at 60 percent or more, or multiple service-
connected disabilities with a combined evaluation of 70 
percent or more.  Therefore, the remaining question is 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU.  

During his May 2009 Board hearing, the Veteran testified that 
he worked full-time as a minister for a church.  In addition 
to Sunday services, he would also go to hospitals and jails 
to pray with people.  His work involved no more than 15 to 20 
hours per week.  

The pertinent medical evidence includes private and VA 
treatment notes from January 2000 to September 2000 
establishing that the Veteran reported being unable to work 
due to low back pain, residuals of the 1984 right leg GSW, 
including a hip replacement, and decreased hearing.  

In February 2001, the Veteran's treating private physician 
wrote a letter stated that the Veteran was permanently 
disabled due to a total hip replacement, DDD of the lumbar 
spine as a result of several accidents, and permanent 
weakness in the right lower extremity due to the history of a 
GSW;  he also had left knee instability "which is another 
reason why he is permanently disabled."  On a May 2001 
disability insurance evaluation, however, one of the 
Veteran's treating physicians, Dr. H., marked that "no" the 
Veteran is not totally disabled from any occupation; he was 
able to work in a sedentary capacity.  

The record on appeal further shows that the Veteran was 
terminated from his job in July 2001.  A May 2002 VA 
domiciliary care note reports that the Veteran was taking 
college business courses.  

In November 2001 the Veteran underwent a VA domiciliary 
admission evaluation, during which he reported having stopped 
working due to back pain.  Based on the results of his 
examination, the examiner opined that the Veteran would be 
able to function in sedentary civilian occupation; the 
service-connected disabilities had a minimal impact on his 
employment in a sedentary position.  

Similarly, the Veteran underwent a VA examination in October 
2002.  Based on the results of the examination, the VA 
examiner opined that the Veteran's service-connected left 
lower extremity, hemorrhoids, hearing loss, and tinnitus had 
a minimal impairment on his employment in a sedentary 
position.  Because of the Veteran's nonservice-connected 
right lower extremity disability and hypertension, he would 
only be able to function in a sedentary occupation. 

More recently, a May 2006 VA social work assessment and 
addendum indicates that although the Veteran reported being 
unable to continue work due to joint pain since 1999, he was 
considered employable.

Subsequent treatment notes and the January 2007 VA 
examination report show that the Veteran complained of being 
unemployed due to the severity of his left knee, right hip, 
and low back problems.  

In support of his claim, the Veteran submitted several 
statements and, more recently, he testified during his Board 
hearing indicating that he last worked in a maintenance job, 
which required a lot of physical activity he could not 
perform due to his left knee and back pain.  Also, with 
regard to his hearing loss, he testified that he often had 
problems with his supervisors, because he would be given 
instructions, but could not hear them.  

Further, a witness testified during the Veteran's Board 
hearing that the Veteran could no sit in a car for too long, 
because his knee would cramp.  Further, he had trouble 
performing his ministry duties at his church, because his 
duties required a lot of standing.  Plus, due to his hearing 
loss, he had trouble hearing others.  For instance, he 
traveled abroad on missionary trips where he was required to 
use a translator.  He also had to prepare the translator  and 
go over ahead of time what he was going to say.  

Upon review of this evidence, it is the Board's opinion that 
the Veteran's claim should not be submitted to the Director 
of Compensation and Pension for a determination of whether an 
extraschedular rating is warranted for period of the appeal.  
The Board is aware of the Veteran's difficulties in seeking 
and maintaining employment.  That having been said, the fact 
that he is has difficulty maintaining full-time employment is 
insufficient, in and of itself, to establish unemployability.  

Rather, the weight of the evidence shows that it is a 
combination of the Veteran's service-connected disabilities 
and nonservice-connected disability that render him unable to 
obtain or retain substantially gainful employment.  The 
Veteran himself has consistently maintained that it is all of 
his disabilities combined, including residuals of the 1984 
GSW, that hinder him from working.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

The appeal as to the claim for an increased evaluation for 
the service-connected tinnitus is dismissed.

The appeal as to the claim for an increased evaluation for 
the service-connected hemorrhoids is dismissed.

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for posttraumatic stress disorder is 
denied.

An initial evaluation in excess of 10 percent for the 
service-connected posttraumatic osteoarthritis of the left 
knee is denied.  

An increased evaluation in excess of 20 percent for the 
service-connected instability of the left knee is denied.

A total disability rating based on individual unemployability 
is denied.  




REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim for an increased evaluation for the 
service connected bilateral hearing loss must be remanded for 
further action.

During his May 2009 Board hearing, the Veteran testified that 
his hearing had increased in severity since his last VA 
examination.  A veteran is entitled to a new VA examination 
where there is evidence (including his statements) that the 
service-connected disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  Accordingly, upon remand the RO should arrange 
for the Veteran to undergo a VA examination in order to fully 
evaluate the current severity of the service-connected 
bilateral hearing loss.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of his claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  Id.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claims remaining on appeal

Accordingly, the claim for an increased evaluation for the 
service-connected bilateral hearing loss is REMANDED for the 
following action:

1. After completing any initial 
development deemed warranted by review of 
the record, the RO should schedule the 
Veteran for a VA audiological examination 
to determine the current severity of the 
service-connected bilateral hearing loss. 

The relevant evidence in the claims file 
should be made available to the VA 
examiner for review.  Accordingly, the VA 
examiner is requested to review the 
pertinent medical history and the 
Veteran's lay assertions.  Furthermore, 
all necessary tests and studies, to 
include audiometry and speech 
discrimination testing for each ear, 
should be performed.  

The examiner should then provide an 
assessment of the current severity of the 
Veteran's service-connected bilateral 
hearing loss.  

The physician, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for any opinions or conclusions reached.  
All medical findings should be expressed 
in terms conforming to the applicable 
rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Further, specific 
references to the Veteran's claims file, 
including the pertinent post-service 
medical records and the Veteran's lay 
assertions should be provided, as 
appropriate.  If the examiner cannot 
provide any requested opinion or 
conclusion without resorting to 
speculation, he or she should explain  the 
rationale for such a conclusion.  

2.  After completing the above requested 
development, the RO should undertake any 
further development warranted by a 
complete review of the record.  The RO 
should then readjudicate the remanded 
claim in light of all pertinent evidence 
and legal authority.  If any benefit 
sought remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case (SSOC), and should provide the 
Veteran the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


